MACK, Associate Judge
dissenting:
A 12-year-old girl has testified that a 13-year-old boy placed his hand upon her vagina for five seconds during an encounter in a junior high school corridor. My colleagues, in effect, concede as they must, that if the complaining witness had been a 12-year-old boy, instead of a 12-year-old girl, the complainant’s testimony would have required corroboration under Konvalinka v. United States, D.C.Mun.App., 162 A.2d 778 (1960); Guarro v. United States, 99 U.S.App.D.C. 97, 237 F.2d 578 (1956); and Kelly v. United States, 90 U.S.App.D.C. 125, 194 F.2d 150 (1952). The majority, however, attempts to distinguish these cases on the theory that they involve the stigmal nature of homosexual conduct.
I cannot follow reasoning that suggests that less caution is required when proving simple assaults of a heterosexual nature as opposed- to simple assaults of a homosexual nature. The basic logic of the cases it seems to me, is that testimony of a victim witness should be carefully scrutinized in sexual situations “relative to an act which by its nature left no traces and to which there were no other witnesses.” Guarro, supra, 99 U.S.App.D.C. at 98-99, 237 F.2d at 579-80. And as to the “abominable" crime of sodomy, whatever its historical connotations, the difficulties of defense that face a person accused thereof would appear to be *984the same whether the victim be male or female. See Kelly, supra, 90 U.S.App.D.C. at 129, 194 F.2d at 154-55.
The trial court, apparently recognizing the problem posed by the cases, used another approach. On a post-hearing motion by respondent, to which the government filed no answer, the court made a specific finding that corroboration was not required because the unpermitted touching did not constitute a “sex act.” The court explained “although the boy laughed after he touched [complainant], there was no oral statement such as “I touched it” or other indication that the touching was sexual in nature.” The difficulty with this approach is that the “sexual nature” of the touching is necessary to supply the missing element of violence or threat of violence accompanying common-law simple assault. See Beausoliel v. United States, 71 App.D.C. 111, 107 F.2d 292 (1939). Compare Patterson v. Pillans, 43 App.D.C. 505 (1915). If we have neither a sexual act nor violence or threat of violence, I do not see how we can affirm this adjudication of delinquency.
If indeed we are dealing with a sexual offense, and I agree with my colleagues that we are, it is worth a reminder that in this jurisdiction for many years an individual accused of such an offense could not be convicted upon the unsupported testimony of the victim. See e. g., Evans v. United States, D.C.App., 299 A.2d 136 (1973); Coltrane v. United States, 135 U.S.App.D.C. 295, 418 F.2d 1131 (1969). It was not until 1976 that we carved out an exception to this rule in the case of a mature female victim of rape or lesser included offenses. Arnold v. United States, D.C.App., 358 A.2d 335 (1976) (en banc). Cf. In re J.W.Y., D.C.App., 363 A.2d 674 (1976) (where we declined to expand the principles of Arnold to a prosecution for carnal knowledge involving a youthful victim). The requirement of corroboration in the instant case,* therefore, would not represent an “extension” of the law but merely compliance with the law.
I respectfully dissent.

 This record is devoid of any circumstantial evidence, however slight, which would support corroboration. There is no indication of a report to school authorities; complainant continued on her way to class. The police were apparently notified the following day and respondent was arrested 48 hours after the encounter.